      Case 5:19-cv-00077-DCB-MTP Document 11 Filed 05/15/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


MUHAMMAD HASHIM, A215-552-380                                   PETITIONER
VS.                               CIVIL ACTION NO. 5:19-cv-77-DCB-MTP
WARDEN GILLIS                                                   RESPONDENT


                      MEMORANDUM OPINION AND ORDER


      This cause is before the Court on the Petitioner Muhammad

Hashim’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §

2241 (docket entry 1).

      Also before the Court is Respondent Warden Gillis’ Motion to

Dismiss for Mootness (docket entry 8).          Warden Gillis shows that

Petitioner Muhammad Hashim is no longer in the custody of the

Warden; thus, this case should be dismissed as moot.

      United States Magistrate Judge Michael T. Parker has entered

a Report and Recommendation (docket entry 9), showing that Muhammad

Hashim was deported from the United States to Pakistan on September

23, 2019.

      Because the only relief the Petitioner seeks is his release

from immigration custody, his Petition (docket entry 1) became

moot upon his deportation from the United States, which terminated

his   immigration    detention.      Petitioner’s    Petition    no   longer

                                      1
    Case 5:19-cv-00077-DCB-MTP Document 11 Filed 05/15/20 Page 2 of 2



presents a live case or controversy for purposes of satisfying

Article III, Section 2 of the United States Constitution.

     Accordingly,

     The Court adopts the Report and Recommendation of Magistrate

Judge   Parker   (docket   entry   9)       and   finds   that   the   Petitioner

Muhammad Hashim’s Petition for Writ of Habeas Corpus is DENIED AS

MOOT.

     In addition, a Final Judgment shall be entered on grounds

that the Petitioner is not entitled to a Writ of Habeas Corpus.

     SO ORDERED, this the 15th day of May, 2020.




                                             _/s/ David Bramlette_________

                                             UNITED STATES DISTRICT JUDGE




                                        2
